PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/463,023
Filing Date: 20 March 2017	
Appellant(s): SHANMUGAM, Saravana Perumal



__________________
JENNIFER A. WILSON
For Appellant















EXAMINER’S ANSWER

This is in response to the appeal brief filed 03/12/2021 appealing from the Office Action mailed 11/12/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal.  Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed.


(2) Response to Argument

APPELLANT REMARKS CONCERNING Rejection of Claims 1-9 and 11-19 under 35 U.S.C. § 112: As to the rejection of Claims 1-9 and 11-19 under 35 U.S.C. § 112, Appellant’s arguments and amendments have been fully considered but are not persuasive. Although Appellant argues that the “intended for the interactive multi-merchant service” pertains to the “destination” of the inquiry/request and therefore should be given patentable weight, the claims do not contain the limitation of the inquiry/request sent to or received at the intended destination of the interactive multi-merchant service.
APPELLANT REMARKS CONCERNING Rejection of Claims 1-9 and 11-19 under 35 U.S.C. § 101: As to the rejection of Claims 1-9 and 11-19 under 35 U.S.C. § 101, Appellant’s 
Appellant goes on to argue on page 13 of the Appeal Brief, that the claims at hand recite a “practical application of any alleged abstract idea” in that the claims “enable a processing server to provide an interactive multi-merchant search service, via a digital conversation platform, an individual can secure merchant services from a plurality of different merchants, across a plurality of different services, without requiring that individual to first identify any particular merchant for a particular service or contact merchants directly”. Examiner disagrees and asserts that the claims are similar to those described in TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-
do not improve the functioning of the computer or improve another technology or technical field
nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a
particular technological environment. Applicant’s specification at ¶[0070] -¶[0072] states, “…the
processing server 102 of FIG. 1 may be implemented in the computer system 600 using hardware,
software, firmware, non-transitory computer readable media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer systems or other processing systems. Hardware, software, or any combination thereof may embody modules and components used to implement the methods of FIGS. 3A, 3B, and 5. [0071] If programmable logic is used, such logic may execute on a commercially available processing platform configured by executable software code to become a specific purpose computer or a special purpose device (e.g., programmable logic array, application-specific integrated circuit, etc.). A person having ordinary skill in the art may appreciate that embodiments of the disclosed subject matter can be practiced with various computer system configurations, including multi-core multiprocessor systems, minicomputers, mainframe computers, computers linked or clustered with distributed functions, as well as pervasive or miniature computers that may be embedded into virtually any device. For instance, at least one processor device and a memory may be used to implement the above described embodiments. [0072] A processor unit or device as discussed herein may be a single processor, a plurality of processors, or combinations thereof. Processor devices may have one or more processor "cores." The terms "computer program medium," "non-transitory computer readable medium," and "computer usable medium" as discussed herein are used to generally refer to tangible media such as a removable storage unit 618, a removable storage unit 622, and a hard 

APPELLANT REMARKS CONCERNING the Rejection of Claims 1-9 and 11-19 under 35 U.S.C. § 103:  Appellant first argues that Claims 1-9 and 11-19 are allowable over Liu in view of Davis, individually or in combination, disclose an interactive multi-merchant search service via a digital conversation application program. Examiner cited Liu as teaching an interactive multi-merchant search service where Liu discloses an interactive chat session between two or more people, and based on the participants’ location and keywords extracted from the chat conversation, a multi-merchant search is conducted. Davis was then cited to teach that such a chat could be performed on a digital conversation application program. 
Appellant then argues that Liu in view of Davis “does not disclose or suggest that the service information database stores a plurality of merchant profiles and that each of the merchant profiles includes a keyword as well as merchant data, communication data, and one or more requested data fields, as recited in claim 1. Nor does Liu disclose or suggest that a plurality of merchant profiles (stored in a database) ‘comprises a first group of merchant profiles associated with a first keyword and a second group of merchant profiles associated with a second keyword different from the first keyword, and wherein each group of merchant profiles comprises at least two merchant profiles,’ as recited in claim 1.” Examiner disagrees. In ¶[0104] of Liu, it teaches that a search may be conducted based on extracted keywords. In ¶[0106]-¶[0107] of Liu, it teaches that these one or more predetermined keywords are stored in a database and may be generated by manual operation or data mining or a combination of both. Based on these keywords, 
Lastly, Appellant argues that Davis does to teach “electronically transmitting, by the transmitting device of the processing server, a transaction notification to the merchant related to the indicated merchant profile using the communication data included in the indicated merchant profile, wherein the transaction notification includes at least the identified data values, and wherein the transaction notification is formatted according to a standard format for financial transaction messages”. Examiner disagrees. In ¶[0059], Davis teaches that the party on the receiving end of an electronically transmitted transaction notification can be a business (i.e. merchant). In ¶[0095] of Davis, it teaches that a message analyzer can take natural language in electronic messages and interpret and initiate a payment transaction. 


For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/IRENE S KANG/Examiner, Art Unit 3695                                                                                                                                                                                                        
Conferees:
/RYAN D DONLON/
Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        

/GEORGE CHEN/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.